

116 HR 3331 IH: Countering Hizballah in Lebanon’s Military Act of 2019
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3331IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Mr. Zeldin (for himself and Mrs. Luria) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo restrict security assistance to Lebanon, and for other purposes.
	
 1.Short titleThis Act may be cited as the Countering Hizballah in Lebanon’s Military Act of 2019. 2.Report on relationship between Lebanese armed forces and Hizballah (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit a report to Congress—
 (1)identifying all military officers, commanders, advisors, officials, or other personnel with significant influence over the policies or activities of the Lebanese Armed Forces who are members of, paid by, or significantly influenced by Hizballah; and
 (2)describing military activities conducted by the Lebanese Armed Forces to disarm Hizballah pursuant to United Nations Security Council Resolution (UNSCR) 1701 (2006).
 (b)FormThe report required by section (a) shall be submitted in an unclassified form but may have a classified annex.
			3.Restriction on security assistance
 (a)In generalOf the amounts appropriated or otherwise made available for security assistance for the Government of Lebanon for a fiscal year, 20 percent may not be obligated or expended for such purpose until the President certifies to Congress that—
 (1)the Lebanese Armed Forces has taken measurable steps in the last year to limit the influence or expel anyone identified pursuant to section 2(a)(1);
 (2)the activities described pursuant to section 2(a)(2) demonstrate a serious commitment by the Lebanese Armed Forces to fulfill its obligation to disarm Hizballah pursuant to UNSCR 1701; and
 (3)the Lebanese Armed Forces have not cooperated, coordinated, or partnered with Hizballah in any operation, campaign, or military exercise during the last year.
 (b)National security waiverThe President may waive the certification requirements under paragraphs (1) and (2) of subsection (a) if the President certifies to Congress that it is in the national security interest of the United States.
			